DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-6 have been considered but are moot because the new ground of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dupre et al. (US. 2,895,002) in view of Galla et al. (US. 2015/0162670 A1).
In Regards to Claim 1:
Dupre teaches a bail (Fig. 1) for forming a mechanical and electrical connection, the bail (Fig. 1) comprising: 
an inboard section (See Reproduced Drawing 1) including an elongate, electrically conductive multi-strand conductor (14); and 
an outboard section (See Reproduced Drawing 1) including an elongate, electrically conductive solid rod conductor (20) electrically connected to the multi-strand conductor (14);
Dupre does not teach wherein the inboard section includes a polymeric electrical insulation layer surrounding the multi-strand conductor.
Galla teaches wherein the inboard section (12B) includes a polymeric electrical insulation layer surrounding the multi-strand conductor (12A). (Paragraph 51, Multi-strand conductors may be easier to handle with better bending characteristics. Suitable materials for the conductors 12A, 14A may include aluminum or copper. The insulation layers 12B, 14B may be formed of a polymeric material such as PVC, polypropylene, polyethylene, or cross-linked polyethylene.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Galla's teaching of the use of the polymeric electrical insulation layer inboard section as a modification in the Dupre device in order to provide the strands of the conductors 12A, 14A may be suitably configured or networked to provide one or more low resistance pathways between strands not directly engaged by the blade members 156. (Galla, paragraph 83, line: 39-43).  
In Regards to Claim 2:
Dupre teaches the bail of Claim 1, wherein the multi-strand conductor (14) includes a plurality of electrical conductor strands (14) configured in a bundle.
In Regards to Claim 4:
Dupre teaches the bail of Claim 1 wherein at least a portion of the solid rod conductor (20) is non-insulated and exposed.
In Regards to Claim 5:

In Regards to Claim 6:
Dupre teaches the bail of Claim 5 wherein each of the joints (16) includes a joint connector (17) receiving an end of the inboard section (See Reproduced Drawing 1) and coupling the end of the inboard section (See Reproduced Drawing 1) to an end of the outboard section (See Reproduced Drawing 1).
Allowable Subject Matter
Claims 7-20 and 28-37 are allowed.	
		REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 7 Dupre et al. (US. 2,895,002) teaches “A bail for forming a mechanical and electrical connection, the bail comprising: an inboard section including an elongate, electrically conductive multi-strand conductor; and an outboard section including an elongate, electrically conductive solid rod conductor electrically connected to the multi-strand conductor wherein: the inboard section and the outboard section are electrically and mechanically connected at a pair of opposed joints; the bail forms a closed loop; each of the joints includes a joint connector coupling an end of the inboard section to an end of the outboard section.” (Bail fig. 1, strand conductor 14, and rod conductor 20)

The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 7, these limitations, in combination with remaining limitations of the amended claim 7, are neither taught nor suggested by the prior art of record, therefore the amended claim 7 is allowable.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 8 Dupre et al. (US. 2,895,002) teaches “A bail for forming a mechanical and electrical connection, the bail comprising: an inboard section including an elongate, electrically conductive multi-strand conductor; and an outboard section including an elongate, electrically conductive solid rod conductor electrically connected to the multi-strand conductor wherein: the inboard section and the outboard section are electrically and mechanically connected at a pair of opposed joints; the bail forms a closed loop; each of the joints includes a joint connector coupling an end of the inboard section to an end of the outboard section.In re: Barry James Johnson et al.Application No.: 16/787,685 Page 4 of 11”(Bail fig. 1, strand conductor 14, and rod conductor 20)
Dupre et al. (US. 2,895,002) does not teach “the joint connector of each joint is crimped onto the end of the inboard section and soldered onto the end of the outboard section.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 8, these limitations, in combination with 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 9 Dupre et al. (US. 2,895,002) teaches “A stirrup system including: a bail including: an inboard section including an elongate, electrically conductive multi- strand conductor; and an outboard section including an elongate, electrically conductive solid rod conductor electrically connected to the multi-strand conductor.”(Bail fig. 1, strand conductor 14, and rod conductor 20)
Dupre et al. (US. 2,895,002) does not teach “an insulation piercing connector including: at least one electrically conductive piercing member; and a clamping mechanism configured and operable to force the at least one piercing member into electrical engagement with the multi-strand conductor.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 9, these limitations, in combination with remaining limitations of claim 9, are neither taught nor suggested by the prior art of record, therefore claim 9 is allowable.
Claims 10-14 and 28 are dependent on claim 9 and are therefore allowable for the same reasons.  
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 15 Dupre et al. (US. 2,895,002) teaches “A method for forming an electrical connection assembly with a cable, the cable including a cable conductor covered by a 
Dupre et al. (US. 2,895,002) does not teach “providing an insulation piercing connector including: at least one electrically conductive piercing member; and a clamping mechanism; and selectively operating the clamping mechanism to force the at least one piercing member through the cable insulation layer and into electrical engagement with the multi-strand conductor and the cable conductor such that the multi-strand conductor and the cable conductor are electrically connected to one another through the at least one piercing member, and the solid rod conductor is thereby electrically connected to the cable conductor.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 15, these limitations, in combination with remaining limitations of claim 15, are neither taught nor suggested by the prior art of record, therefore claim 15 is allowable.
Claims 16-20 and 29 are dependent on claim 15 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 30 Dupre et al. (US. 2,895,002) teaches “An electrical connection assembly comprising: a cable including a cable conductor covered by a cable insulation layer; a 
Dupre et al. (US. 2,895,002) does not teach “an insulation piercing connector including at least one piercing member penetrating through the cable insulation layer and into electrical engagement with the multi-strand conductor and the cable conductor such that the multi-strand conductor and the cable conductor are electrically connected to one another through the at least one piercing member, and the solid rod conductor is thereby electrically connected to the cable conductor.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 30, these limitations, in combination with remaining limitations of claim 30, are neither taught nor suggested by the prior art of record, therefore claim 30 is allowable.
Claims 31-37 are dependent on claim 30 and are therefore allowable for the same reasons.  

	

    PNG
    media_image1.png
    349
    834
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831